       Case 7:20-cv-00026 Document 31 Filed on 11/19/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                        November 20, 2020
                                 UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
      Plaintiffs,                      §
                                       §
VS.                                    §
                                       §
                                         CIVIL ACTION NO. 7:20-cv-00026
1.8946 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; MAURO R. §
GARCIA, JR.; and OLGA YOLANDA          §
GARCIA,                                §
                                       §
      Defendants.                      §

                                             ORDER

          The Court now considers the “Status Report” filed by United States on November 18,

2020.1 Therein, the United States requests more time to serve Defendant Olga Yolanda Garcia.2

As this request is made before the expiration of the deadline,3 the Court evaluates it for good

cause.4

          The United States provides that it is in the process of securing a translation of the

documents to be served and that “a misunderstanding regarding payment with the company

selected for the translation services” and a change in provider caused further delay. 5 The United

States additionally provides that it will not be able to achieve service of Ms. Garcia until three to

five months after the documents are translated and sent to the Central Authority in Italy. 6 In light

of these developments, the Court finds good cause to extend the deadline to serve Ms. Garcia.


1
  Dkt. No. 30.
2
  Id.
3
  Dkt. No. 29.
4
  FED.R.CIV.P. 6(b).
5
  Dkt. No. 30 at 3–5, ¶ 16–18.
6
  Id. at 5, ¶ 18.


1/2
      Case 7:20-cv-00026 Document 31 Filed on 11/19/20 in TXSD Page 2 of 2




       Accordingly, the Court GRANTS the United States request and sets a status conference

for Tuesday, May 18, 2021 at 9:00 am. The Court ORDERS the United States to file a status

report regarding service on Ms. Garcia by May 7, 2021. Further, the Court ORDERS the United

States to file a status report within ten days of serving Ms. Garcia if it successfully completes

service on Ms. Garcia before the May 18th conference.

   IT IS SO ORDERED.

   DONE at McAllen, Texas, this 19th day of November 2020.


                                                ___________________________________
                                                             Micaela Alvarez
                                                        United States District Judge




2/2
